DETAILED ACTION
Claims 1-26 are presented for examination.
This office action is in response to submission of application on 06-MAY-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a method for performing a mathematical concept – mathematical calculations. Specifically the limitations,

applying the trained machine learning network to the initial petrophysical parameter estimate to predict a geologic prior model;
Training the machine learning network using initial parameters is performing a mathematical calculation when training the network. ¶[0030].
performing a petrophysical inversion with the geologic prior model, geophysical data, and geophysical parameters to generate a rock type probability model and an updated petrophysical parameter estimate; 
Performing inversion is a known mathematical calculation for transforming parameters ¶[0008], Fig. 2.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering.

obtaining a trained machine learning network; 
obtaining an initial petrophysical parameter estimate; 
obtaining geophysical data for the subsurface region; 
obtaining geophysical parameters for the subsurface region; and 

The claim does not provide detail on how the trained machine learning network, initial petrophysical parameters, geophysical data, and the geophysical parameters are obtained other than the data and parameters are of a subsurface region. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0026] of the specification.

wherein each one of (i) applying the trained machine learning network and (ii) performing the petrophysical inversion is carried out using a geophysical data analysis system.
The geophysical data analysis system is a computer [0063]-[0064]. MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is merely data gathering.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 2 recites “wherein the geophysical data comprise seismic data, and the geophysical parameters comprise elastic parameters”, which furthers the mere data gathering of by specifying elements included in the data and the parameters.

Claim 3 recites “wherein the elastic parameters are derived from the seismic data”, which furthers the mere data gathering of by specifying elements included in the elastic parameters.

Claim 4 recites “wherein the petrophysical inversion comprises an optimization procedure”, which furthers the mathematical concept by adding the optimization procedure to the inversion.

Claim 5 recites “wherein the initial petrophysical parameter estimate and the updated petrophysical parameter estimate each comprise at least one of porosity and volume of clay”, which furthers the mere data gathering of by specifying elements included in the parameters.

Claim 6 recites “wherein obtaining the trained machine learning network comprises training the machine learning network with a training dataset to predict rock type probabilities from petrophysical parameters”, which furthers the mere data gathering by further specifying the dataset used for the training.

Claim 7 recites “wherein the machine learning network is trained to predict rock type probabilities at sub-seismic scales for inputs comprising petrophysical parameters obtained from seismic-scale data”, which furthers the mere data gathering by further specifying the inputs and parameters.

Claim 8 recites “wherein the training dataset comprises a plurality of datasets having different frequency content and different sampling scales”, which furthers the mere data gathering by further specifying the dataset used for the training.

Claim 9 recites “wherein the different frequency content and different sampling scales of the datasets include both sub-seismic scale and seismic scale datasets, wherein the frequency of sub-seismic scale datasets is higher than the frequency of the seismic scale datasets”, which furthers the mere data gathering by further specifying the dataset used for the training to include additional elements.

Claim 10 recites “further comprising creating the training dataset by generating synthetic well logs using an existing forward model”, which furthers the mere data gathering by further specifying the dataset used for the training.

Claim 11 recites “wherein the training dataset comprises at least 1000 well logs”, which furthers the mere data gathering by further requiring a dataset of a minimum size.

Claim 12 recites “after performing the petrophysical inversion, checking for convergence of the updated petrophysical parameter estimate; and if the check for convergence fails, iteratively: applying the trained machine learning network to the updated petrophysical parameter estimate of a preceding iteration to predict an updated rock type probability model and another geologic prior model; performing a petrophysical inversion with the another geologic prior model, geophysical data, and geophysical parameters to generate another rock type probability model and another updated petrophysical parameter estimate; and checking for convergence of the another updated petrophysical parameter estimate”, which furthers the mathematical 

Claim 13 recites “wherein the machine learning network comprises at least one of a deep neural network, a recurrent neural network, a convolutional neural network, and a generative adversarial network”, which furthers the mathematical concept by further specifying the mathematical concept used in creating the learning network.

Claim 14 recites “managing hydrocarbons based at least in part upon the rock type probability model”, which adds post-solution activity, MPEP 2106.05(g) Insignificant Extra-Solution Activity.

Claim 15 recites “a processor; and a display configured to display graphical representations of a geophysical dataset, wherein the processor is configured to: apply the trained machine learning network to the initial petrophysical parameter estimate to predict the geologic prior model; and perform the petrophysical inversion with the geologic prior model, geophysical data for a subsurface region, and geophysical parameters for the subsurface region to generate the rock type probability model and the updated petrophysical parameter estimate”, adds the additional elements of mere instruction to apply the exception to a general purpose computer. MPEP 2106.05(f).

Claim 16 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?


applying the trained machine learning network to the initial petrophysical parameter estimate to predict a geologic prior model; 
Training the machine learning network using initial parameters is performing a mathematical calculation when training the network. ¶[0030].
performing a petrophysical inversion with the geologic prior model, geophysical data, and geophysical parameters to generate a rock type probability model and an updated petrophysical parameter estimate; 
Performing inversion is a known mathematical calculation for transforming parameters ¶[0008], Fig. 2.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering and post-solution activity.

mere data gathering
obtaining a trained machine learning network, wherein obtaining the trained machine learning network comprises training the machine learning network with a training dataset to predict rock type probabilities at sub-seismic scales from input comprising petrophysical parameters obtained from seismic-scale data; 
obtaining an initial petrophysical parameter estimate; 
obtaining geophysical data for a subsurface region; 
obtaining geophysical parameters for the subsurface region; 

post-solution activity:
interpreting the rock type probability model to identify geologic features of the subsurface region; and 
managing hydrocarbons based at least in part upon the identified geologic features; 

The claim does not provide detail on how the trained machine learning network, initial petrophysical parameters, geophysical data, and the geophysical parameters are obtained other than the data and parameters are of a subsurface region. Further, the claim does not provide details on how the model is interpreted or how the hydrocarbons are managed. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0026] of the specification. The managing of hydrocarbons refers to a variety of different possible implementation of the management where it is unclear how the method is linked to these different activities, as described in ¶[0025] of the specification.

wherein each one of (i) applying the trained machine learning network and (ii) performing the petrophysical inversion is carried out using a geophysical data analysis system.
The geophysical data analysis system is a computer [0063]-[0064]. MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering and post-solution activity, both of which are extra-solution activity, does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 17 recites “the geophysical data comprise seismic data, the geophysical parameters comprise elastic parameters, and the elastic parameters are derived from the seismic data”, which furthers the mere data gathering of by specifying elements included in the data and the parameters.

Claim 18 recites “wherein the petrophysical inversion comprises an optimization procedure”, which furthers the mathematical concept by adding the optimization procedure to the inversion.

Claim 19 recites “wherein the initial petrophysical parameter estimate and the updated petrophysical parameter estimate each comprise at least one of porosity and volume of clay”, which furthers the mere data gathering of by specifying elements included in the parameters.

Claim 20 recites “creating the training dataset by generating synthetic well logs using an existing forward model”, which furthers the mere data gathering by further specifying the dataset used for the training.

Claim 21 recites “wherein the training dataset comprises at least 1000 well logs”, which furthers the mere data gathering by further requiring a dataset of a minimum size.

Claim 22 recites “wherein the training dataset comprises a plurality of datasets having different frequency content and different sampling scales”, which furthers the mere data gathering by further specifying the dataset used for the training.

Claim 23 recites “wherein the plurality of datasets include one or more seismic scale datasets and one or more sub-seismic scale datasets of higher frequency than the frequency of the seismic scale datasets”, which furthers the mere data gathering by further specifying the dataset used for the training to include additional elements.

Claim 24 recites “further comprising, using the geophysical data analysis system: after performing the petrophysical inversion, checking for convergence of the updated petrophysical parameter estimate; and if the check for convergence fails, iteratively: applying the trained machine learning network to the updated petrophysical parameter estimate of a preceding iteration to predict an updated rock type probability model and another geologic prior model; performing a petrophysical inversion with the another geologic prior model, geophysical data, and geophysical parameters to generate another rock type probability model and another updated petrophysical parameter estimate; and checking for convergence of the another updated petrophysical parameter estimate”, which furthers the mathematical concept by requiring the check of convergence and the effects of when the convergence passes or fails.

Claim 25 recites “wherein the machine learning network comprises at least one of a deep neural network, a recurrent neural network, a convolutional neural network, and a generative adversarial network”, which furthers the mathematical concept by further specifying the mathematical concept used in creating the learning network.

Claim 26 recites “wherein the geophysical data analysis system comprises a processor; and a display configured to display graphical representations of a geophysical dataset, wherein the processor is configured to: apply the trained machine learning network to the initial petrophysical parameter estimate to predict the geologic prior model; and perform the petrophysical inversion with the geologic prior model, geophysical data for a subsurface region, and geophysical parameters for the subsurface region to generate the rock type probability model and the updated petrophysical parameter estimate”, adds the additional elements of mere instruction to apply the exception to a general purpose computer. MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
DENLI et al., U.S. Patent Application Publication 2019/0064389 A1 (hereinafter ‘DENLI’) in view of 
Mukerji et al., “Monte Carlo AVO Analysis For Lithofacies Classification” [2006] (hereinafter ‘Mukerji’).

Regarding Claim 1: A method for modeling a subsurface region, comprising: 
DENLI teaches obtaining a trained machine learning network; ([0070] and Fig. 4  DENLI teaches a geophysical training dataset to train an artificial neural network, i.e. machine learning network “…Whether real and/or synthetic data is used to train the artificial neural network, the geophysical training data can represent prior geological knowledge about the subsurface region, and the geophysical training data can include environment of deposition, well information, stratigraphy, subsurface structural patterns and geophysical property ranges…”)
DENLI teaches obtaining an initial (Continuing [0070] and Fig. 4 DENLI teaches outputting a model for estimating properties “…Step 413 includes outputting the predicted subsurface physical property model…” and [0077] DENLI teaches an initial estimate for the model “…One of the ways that CNN can be incorporated in current geophysical processing workflows is to use CNN produced physical models as an initial guess to the state-of-the-art inversion methods (e.g., as a staring model for FWI)…”)
DENLI teaches applying the trained machine learning network to the initial (Continuing [0070] and Fig. 4 DENLI teaches the predicted physical property model for geological priors “…Step 415 include checking the compatibility of the predicted subsurface physical property model with the geological priors. If necessary, the method can proceed to step 417 and update the geological priors…”)
DENLI teaches obtaining geophysical data for the subsurface region; (Continuing [0070] and Fig. 4 DENLI teaches including geophysical data “…Step 403 can include substep 403a of obtaining available geophysical data and substep 403b or obtaining corresponding subsurface model. The geophysical data can include one or more of seismic, time-lapse seismic, magnetic, electrical, electromagnetic, gravity, gradiometry, well log, well pressure and well production data…”)
DENLI teaches obtaining geophysical parameters for the subsurface region; and (Continuing [0070] and Fig. 4 DENLI teaches having the physical property of elastic properties, i.e. geophysical parameters “…The physical property can include one or more of acoustic, elastic, anisotropy, attenuation, electrical, magnetic, or flow properties…”)
DENLI teaches performing a (Continuing [0070] and Fig. 4 DENLI teaches the inversion of the geophysical property model and constructing a reservoir model“…Otherwise, the process can proceed to step 419, which includes using the predicted subsurface physical property model in a geophysical process, such FWI or another inversion process, an imaging process (such as RTM), an interpretation process, or in the construction of a reservoir model…”)
DENLI teaches wherein each one of (i) applying the trained machine learning network and (ii) performing the petrophysical inversion is carried out using a geophysical data analysis system. ([0068] DENLI teaches the use of a high performance computer, i.e. data analysis system “…In some embodiments, the high performance computer (HPC) or single workstation unit, programmed according to the teachings of the present disclosure, could be disposed on a ship or other craft conducting an acquisition of geophysical data. For example, a single workstation unit could be sufficient to compute the predictions once the training of the network is done offline prior to acquisition time…”)

Mukerji does not appear to explicitly disclose

to generate a rock type probability model

However, Mukerji teaches petrophysical (Pg. 1781 left col ¶1 Mukerji teaches vshale and  VP/VS, i.e. petrophysical data “A full suite of well logs and core data were available from one well. The well discovered oil in laminated, low permeability reservoir. Three of the log-derived curves are shown in Figure 1. The sandstones are very clay rich with average Vshale of 0.38. Figure 2 shows that the sands in general have a higher acoustic impedance that the shales, and a lower VP/VS ratio. Increase in oil saturation also reduces the VP/VS ratio, while the acoustic impedance of the oil sands are in between those of the shales and the wet sands. Careful petrophysical analysis indicated the presence of glauconite within the sands”)
Mukerji teaches to generate a rock type probability model (Pg. 1782 right col ¶1 Mukerji teaches sand/shale, i.e. rock type properties to generate a multivariate pdf, i.e. rock type probability “…This was done in the Monte Carlo simulations by taking a Backus average of the sand properties with the reservoir shale properties, over a distribution of sand/shale proportions. The parameters used in the simulation were derived from the multivariate pdfs of the sand and shale layers properties (Vp, Vs, and density), while the sand/shale proportions were drawn from a uniform distribution between 0.05 and 0.5, based on the proportions observed in the log. These calculations are only for very thin, sub-seismic-resolution layers where Backus average is valid (i.e. layer thickness << wavelength/10)…”)
Mukerji teaches obtained from seismic-scale data (Pg. 1781 right col ¶1 Mukerji teaches seismic-scale data of the sand-mud “…Core and log analysis helped to identify the basic seismic-scale lithostratigraphic elements as consisting of sand-mud alterations with thin sand beds ranging from less than 25cm to some beds about 100cm or more…”)
DENLI and Mukerji are analogous art because they are from the same field of endeavor, analysis of geophysical data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the applying the trained machine learning network to the initial parameter estimate to predict a geologic prior model as disclosed by DENLI by petrophysical and to generate a rock type probability model as disclosed by Mukerji.
One of ordinary skill in the art would have been motivated to make this modification in order to properly model the sand-shale thin layers which can cause the model to have the correct sand-shale probabilities as discussed on pg. 1783 right col ¶1 by Mukerji “…The effect of thin-layer anisotropy on the probability distributions of AVO intercept and gradient was considered by simulating various realizations of sand-shale thin layers. Ignoring thin-layer anisotropy may cause potential pitfalls in the classification. The pdfs were then used to classify the seismic AVO intercept and gradient cubes to estimate the most-likely facies and obtain lithofacies probability cubes. Various combination displays of the lithocube and probability cube were presented as an aid to interpretation…”

Regarding Claim 2: DENLI and Mukerji teach The method of claim 1, 
Mukerji teaches wherein the geophysical data comprise seismic data, and the geophysical parameters comprise elastic parameters. (Pg. 1782 left col ¶1 Mukerji teaches the elastic properties “…It has distinct acoustical properties. For example, oil saturated sands and brine saturated sands are considered distinct seismic lithofacies since each of them may have a different elastic/seismic signature…)

Regarding Claim 3: DENLI and Mukerji teach The method of claim 2, 
Mukerji teaches wherein the elastic parameters are derived from the seismic data. (Pg. 1782 left col ¶1 Mukerji teaches the elastic/seismic properties “…It has distinct acoustical properties. For example, oil saturated sands and brine saturated sands are considered distinct seismic lithofacies since each of them may have a different elastic/seismic signature…)

Regarding Claim 4: DENLI and Mukerji teach The method of claim 1, wherein the petrophysical inversion comprises 
DENLI teaches an optimization procedure. ([0056] DENLI teaches optimization “…These parameters of the network are determined through a training process which solves an optimization problem by minimizing the cost function between training references and neural network predictions….”)

Regarding Claim 5: DENLI and Mukerji teach The method of claim 1, wherein the initial petrophysical parameter estimate and the updated petrophysical parameter estimate each comprise 
Mukerji teaches at least one of porosity and volume of clay. (Pg. 1781 right col Figure 1 and caption Mukerji teaches Vshale, i.e. volume of clay “…Figure 1: Logs around the zone of interest. The acoustic impedance (center) is computed from the P-wave sonic and density logs. The gray bar denotes the reservoir. Depths are not absolute depths…”)

Regarding Claim 6: DENLI and Mukerji teach The method of claim 1, wherein obtaining the trained machine learning network comprises 
DENLI teaches training the machine learning network with a training dataset to predict rock type probabilities from petrophysical parameters. ([0070] and Fig. 4 DENLI teaches a geophysical training dataset to train an artificial neural network, i.e. machine learning network which includes predicting subsurface properties “…Whether real and/or synthetic data is used to train the artificial neural network, the geophysical training data can represent prior geological knowledge about the subsurface region, and the geophysical training data can include environment of deposition, well information, stratigraphy, subsurface structural patterns and geophysical property ranges. With respect to steps 403 and 405, both are not necessarily performed as the training can be conducted with field data, synthetic data, or a combination of both. Step 407 includes training the artificial neural network, which is trained to relate the geophysical data to at least one subsurface physical property consistent with geological prior information. The available geological priors can be used to sample the subsurface models in order to train the network. The consistence with geological priors is used in forming the training set. Step 409 includes obtaining new geophysical measurements to be processed with the neural network. Step 411 includes predicting a subsurface physical property model using the trained neural network…”)

Regarding Claim 7: DENLI and Mukerji teach The method of claim 6, wherein the machine learning network is trained to predict rock type probabilities at sub-seismic scales for inputs comprising petrophysical parameters obtained from seismic-scale data. (Pg. 1782 right col ¶1 Mukerji teaches sub-seismic-resolution of the sand/shale, i.e. rock type properties to generate a multivariate pdf, i.e. rock type probability “…This was done in the Monte Carlo simulations by taking a Backus average of the sand properties with the reservoir shale properties, over a distribution of sand/shale proportions. The parameters used in the simulation were derived from the multivariate pdfs of the sand and shale layers properties (Vp, Vs, and density), while the sand/shale proportions were drawn from a uniform distribution between 0.05 and 0.5, based on the proportions observed in the log. These calculations are only for very thin, sub-seismic-resolution layers where Backus average is valid (i.e. layer thickness << wavelength/10)…”)

Regarding Claim 8: DENLI and Mukerji teach The method of claim 6, 
DENLI teaches wherein the training dataset comprises a plurality of datasets having different frequency content and ([0018] DENLI teaches having different frequencies between 3 Hz to 60 Hz “…Geophysical surveys typically acquire data at locations remote from the subsurface region of interest and at narrow frequency bands due the physical limitations. In the context of FWI, the sources and receivers are placed on the Earth's surface (or at or near the ocean's surface for marine surveys) and the data typically contains frequencies from 3 Hz to 60 Hz with a good signal-to-noise ratio…”)
DENLI teaches different sampling scales. ([0027] DENLI teaches down and up sampling, i.e. different sampling scales “…In the method, the convolutional neural network can be a convolutional neural network including one or more operations of convolution, filtering, downsampling, upsampling, upconvolution, thresholding, or non-linear activation…”)

Regarding Claim 9: DENLI and Mukerji teach The method of claim 8, 
Mukerji teaches wherein the different frequency content and different sampling scales of the datasets include both sub-seismic scale and seismic scale datasets, (Pg. 1781 right col ¶1 Mukerji teaches seismic-scale data of the sand-mud “…Core and log analysis helped to identify the basic seismic-scale lithostratigraphic elements as consisting of sand-mud alterations with thin sand beds ranging from less than 25cm to some beds about 100cm or more…”)
Mukerji teaches wherein the frequency of sub-seismic scale datasets is higher than the frequency of the seismic scale datasets. (Pg. 1782 right col ¶1 Mukerji teaches the sub-seismic-resolution layers be much smaller than the wavelength, i.e. higher frequency “…These calculations are only for very thin, sub-seismic-resolution layers where Backus average is valid (i.e. layer thickness << wavelength/10)…”)

Regarding Claim 10: DENLI and Mukerji teach The method of claim 6, further comprising 
DENLI teaches creating the training dataset by generating synthetic well logs using an existing forward model. ([0079] DENLI teaches a training dataset for creating a synthetic seismic data, i.e. well logs using previously presented layered model “…The content of the training set can play an important role in terms of what the network can infer from geophysical data. To demonstrate this, new synthetic seismic data was generated from models comprising layered background structures with one or more wave speed anomalies as shown in the first column of FIG. 11. These synthetic seismic data were processed using the previously discussed J-net, which was only trained with layered models. The J-net still produced layered models with missing anomaly structures as shown in the middle column of FIG. 11…”)

Regarding Claim 12: DENLI and Mukerji teach The method of claim 1, further comprising: 
DENLI teaches after performing the petrophysical inversion, checking for convergence of the updated petrophysical parameter estimate; and  ([0066] DENLI teaches determining the validity, i.e. convergence, based on the geological priors “…One way to test the validity of the geological priors is to compare geophysical images (e.g. seismic images) with the content of the geological priors. If the geological priors fail to represent all the geological structures and features in the images, the accuracy of CNN can be improved by including the missing geological structures and features in the training set. A workflow for such validity tests is displayed in FIG. 4 and demonstrated in the numerical examples….”)

    PNG
    media_image1.png
    630
    385
    media_image1.png
    Greyscale
DENLI teaches if the check for convergence fails, iteratively: applying the trained machine learning network to the updated petrophysical parameter estimate of a preceding iteration to predict an updated rock type probability model and another geologic prior model; (DENLI teaches Selected portion of Fig. 4, element 415 recites “check compatibility with geological priors”, i.e. check for convergence fails and results in a loop from the No box, i.e. iteratively. The box 417 leads to box 401, another geological prior and to 413, subsurface physical models, i.e. updated rock type model…”)
DENLI teaches performing a petrophysical inversion with the another geologic prior model, geophysical data, and geophysical parameters to generate another rock type probability model and another updated petrophysical parameter estimate; and (DENLI teaches Selected portion of Fig. 4, using available geophysical data in the loop for the updated estimate)
DENLI teaches checking for convergence of the another updated petrophysical parameter estimate. (DENLI teaches Selected portion of Fig. 4 continues to element 415 and to element 417, the updated priors leading to check for convergence again at 415)

Regarding Claim 13: DENLI and Mukerji teach The method of claim 1, 
DENLI teaches wherein the machine learning network comprises at least one of a deep neural network, a recurrent neural network, a convolutional neural network, and a generative adversarial network. ([0022] DENLI teaches a convolutional neural network “…The method can further include training the convolutional neural network with synthetically generated subsurface physical models consistent with the geological prior information and computer simulated data generated from the synthetically generated subsurface physical models…”)

Regarding Claim 14: DENLI and Mukerji teach The method of claim 1, further comprising 
DENLI teaches managing hydrocarbons based at least in part upon the rock type probability model. (Continuing [0070] and Fig. 4 DENLI teaches to manage hydrocarbons “…Step 421 can use the generated information to manage hydrocarbons…”)

Regarding Claim 15: DENLI and Mukerji teach The method of claim 1, wherein the geophysical data analysis system comprises: 
DENLI teaches a processor; and ([0022] DENLI teaches using a CPU “…Such high performance computers typically involve clusters of nodes, each node having multiple CPU's and computer memory that allow parallel computation…”)
DENLI teaches a display configured to display graphical representations of a geophysical dataset, wherein the processor is configured to: (Continuing [0022] DENLI teaches the interactive visualization programs, i.e. display graphical representations on a monitor, i.e. display “…The models may be visualized and edited using any interactive visualization programs and associated hardware, such as monitors and projectors…”)
DENLI teaches apply the trained machine learning network to the initial petrophysical parameter estimate to predict the geologic prior model; and ([0065] DENLI teaches to use an artificial neural network, i.e. trained machine learning network to predict the geological prior “…Another way of achieving a representation of the geological prior information is by training an artificial neural network such as autoencoder, a generative adversarial network [23] that learns the lithological units, lithostratigraphic sequences and subsurface structural patterns from the previously processed geophysical data and the existing well logs…”)
DENLI teaches perform the petrophysical inversion with the geologic prior model, geophysical data for a subsurface region, and geophysical parameters for the subsurface region ([0070] DENLI teaches the inversion of the geophysical property model and constructing a reservoir model“…Otherwise, the process can proceed to step 419, which includes using the predicted subsurface physical property model in a geophysical process, such FWI or another inversion process, an imaging process (such as RTM), an interpretation process, or in the construction of a reservoir model…”)
Mukerji teaches to generate the rock type probability model and the updated petrophysical parameter estimate. (Pg. 1782 right col ¶1 Mukerji teaches to generate a multivariate pdf, i.e. rock type probability and the shale layers, i.e. petrophysical parameter estimate “…This was done in the Monte Carlo simulations by taking a Backus average of the sand properties with the reservoir shale properties, over a distribution of sand/shale proportions. The parameters used in the simulation were derived from the multivariate pdfs of the sand and shale layers properties (Vp, Vs, and density), while the sand/shale proportions were drawn from a uniform distribution between 0.05 and 0.5, based on the proportions observed in the log. These calculations are only for very thin, sub-seismic-resolution layers where Backus average is valid (i.e. layer thickness << wavelength/10)…”)


    PNG
    media_image2.png
    704
    466
    media_image2.png
    Greyscale
Regarding Claim 16: A method of hydrocarbon management comprising:
DENLI teaches obtaining a trained machine learning network, wherein obtaining the trained machine learning network comprises training the machine learning network with a training dataset to predict ([0070] and Fig. 4 DENLI teaches a geophysical training dataset to train an artificial neural network, i.e. machine learning network which includes predicting subsurface properties “…Whether real and/or synthetic data is used to train the artificial neural network, the geophysical training data can represent prior geological knowledge about the subsurface region, and the geophysical training data can include environment of deposition, well information, stratigraphy, subsurface structural patterns and geophysical property ranges. With respect to steps 403 and 405, both are not necessarily performed as the training can be conducted with field data, synthetic data, or a combination of both. Step 407 includes training the artificial neural network, which is trained to relate the geophysical data to at least one subsurface physical property consistent with geological prior information. The available geological priors can be used to sample the subsurface models in order to train the network. The consistence with geological priors is used in forming the training set. Step 409 includes obtaining new geophysical measurements to be processed with the neural network. Step 411 includes predicting a subsurface physical property model using the trained neural network…”)

DENLI teaches obtaining an initial (Continuing [0070] and Fig. 4 DENLI teaches outputting a model for estimating properties “…Step 413 includes outputting the predicted subsurface physical property model…” and [0077] DENLI teaches an initial estimate for the model “…One of the ways that CNN can be incorporated in current geophysical processing workflows is to use CNN produced physical models as an initial guess to the state-of-the-art inversion methods (e.g., as a staring model for FWI)…”)
DENLI teaches applying the trained machine learning network to the initial (Continuing [0070] and Fig. 4 DENLI teaches the predicted physical property model for geological priors “…Step 415 include checking the compatibility of the predicted subsurface physical property model with the geological priors. If necessary, the method can proceed to step 417 and update the geological priors…”)
DENLI teaches obtaining geophysical data for a subsurface region; (Continuing [0070] and Fig. 4 DENLI teaches including geophysical data “…Step 403 can include substep 403a of obtaining available geophysical data and substep 403b or obtaining corresponding subsurface model. The geophysical data can include one or more of seismic, time-lapse seismic, magnetic, electrical, electromagnetic, gravity, gradiometry, well log, well pressure and well production data…”)
DENLI teaches obtaining geophysical parameters for the subsurface region; (Continuing [0070] and Fig. 4 DENLI teaches having the physical property of elastic properties, i.e. geophysical parameters “…The physical property can include one or more of acoustic, elastic, anisotropy, attenuation, electrical, magnetic, or flow properties…”)
DENLI teaches performing a (Continuing [0070] and Fig. 4 DENLI teaches the inversion of the geophysical property model and constructing a reservoir model“…Otherwise, the process can proceed to step 419, which includes using the predicted subsurface physical property model in a geophysical process, such FWI or another inversion process, an imaging process (such as RTM), an interpretation process, or in the construction of a reservoir model…”)
DENLI teaches interpreting the rock type probability model to identify geologic features of the subsurface region; and (Continuing [0070] and Fig. 4 DENLI teaches to determine subsurface images of the physical properties of the subterranean geologic formation, i.e. identify geologic features of the subsurface region “…Such processes can, based at least in part on a subsurface image generated from the subsurface physical property model, be used to estimate a subsurface property that indicates hydrocarbon deposits in a subterranean geologic formation…”)
DENLI teaches managing hydrocarbons based at least in part upon the identified geologic features; (Continuing [0070] and Fig. 4 DENLI teaches to manage hydrocarbons “…Step 421 can use the generated information to manage hydrocarbons…”)
DENLI teaches wherein each one of (i) applying the trained machine learning network and (ii) performing the petrophysical inversion is carried out using a geophysical data analysis system. ([0068] DENLI teaches the use of a high performance computer, i.e. data analysis system “…In some embodiments, the high performance computer (HPC) or single workstation unit, programmed according to the teachings of the present disclosure, could be disposed on a ship or other craft conducting an acquisition of geophysical data. For example, a single workstation unit could be sufficient to compute the predictions once the training of the network is done offline prior to acquisition time…”)

Mukerji does not appear to explicitly disclose
petrophysical 
rock type probabilities at sub-seismic scales from input comprising petrophysical parameters obtained from seismic-scale data
to generate a rock type probability model

However, Mukerji teaches petrophysical (Pg. 1781 left col ¶1 Mukerji teaches vshale and  VP/VS, i.e. petrophysical data “A full suite of well logs and core data were available from one well. The well discovered oil in laminated, low permeability reservoir. Three of the log-derived curves are shown in Figure 1. The sandstones are very clay rich with average Vshale of 0.38. Figure 2 shows that the sands in general have a higher acoustic impedance that the shales, and a lower VP/VS ratio. Increase in oil saturation also reduces the VP/VS ratio, while the acoustic impedance of the oil sands are in between those of the shales and the wet sands. Careful petrophysical analysis indicated the presence of glauconite within the sands”)
Mukerji teaches rock type probabilities at sub-seismic scales from input comprising petrophysical parameters and to generate a rock type probability model (Pg. 1782 right col ¶1 Mukerji teaches sub-seismic-resolution of the sand/shale, i.e. rock type properties to generate a multivariate pdf, i.e. rock type probability “…This was done in the Monte Carlo simulations by taking a Backus average of the sand properties with the reservoir shale properties, over a distribution of sand/shale proportions. The parameters used in the simulation were derived from the multivariate pdfs of the sand and shale layers properties (Vp, Vs, and density), while the sand/shale proportions were drawn from a uniform distribution between 0.05 and 0.5, based on the proportions observed in the log. These calculations are only for very thin, sub-seismic-resolution layers where Backus average is valid (i.e. layer thickness << wavelength/10)…”)
Mukerji teaches obtained from seismic-scale data (Pg. 1781 right col ¶1 Mukerji teaches seismic-scale data of the sand-mud “…Core and log analysis helped to identify the basic seismic-scale lithostratigraphic elements as consisting of sand-mud alterations with thin sand beds ranging from less than 25cm to some beds about 100cm or more…”)
DENLI and Mukerji are analogous art because they are from the same field of endeavor, analysis of geophysical data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the applying the trained machine learning network to the initial parameter estimate to predict a geologic prior model as disclosed by DENLI by petrophysical and rock type probabilities at sub-seismic scales from input comprising petrophysical parameters obtained from seismic-scale data and to generate a rock type probability model as disclosed by Mukerji.
One of ordinary skill in the art would have been motivated to make this modification in order to properly model the sand-shale thin layers which can cause the model to have the correct sand-shale probabilities as discussed on pg. 1783 right col ¶1 by Mukerji “…The effect of thin-layer anisotropy on the probability distributions of AVO intercept and gradient was considered by simulating various realizations of sand-shale thin layers. Ignoring thin-layer anisotropy may cause potential pitfalls in the classification. The pdfs were then used to classify the seismic AVO intercept and gradient cubes to estimate the most-likely facies and obtain lithofacies probability cubes. Various combination displays of the lithocube and probability cube were presented as an aid to interpretation…”

Regarding Claim 17: DENLI and Mukerji teach The method of claim 16, wherein: 
Mukerji teaches the geophysical data comprise seismic data, the geophysical parameters comprise elastic parameters, and the elastic parameters are derived from the seismic data. (Pg. 1782 left col ¶1 Mukerji teaches the elastic/seismic properties “…It has distinct acoustical properties. For example, oil saturated sands and brine saturated sands are considered distinct seismic lithofacies since each of them may have a different elastic/seismic signature…)

Regarding Claim 18: DENLI and Mukerji teach The method of claim 16, wherein the petrophysical inversion comprises 
DENLI teaches an optimization procedure. ([0056] DENLI teaches optimization “…These parameters of the network are determined through a training process which solves an optimization problem by minimizing the cost function between training references and neural network predictions….”)

Regarding Claim 19: DENLI and Mukerji teach The method of claim 16, wherein the initial petrophysical parameter estimate and the updated petrophysical parameter estimate each comprise 

    PNG
    media_image3.png
    451
    522
    media_image3.png
    Greyscale
Mukerji teaches at least one of porosity and volume of clay. (Pg. 1781 right col Figure 1 and caption Mukerji teaches Vshale, i.e. volume of clay “…Figure 1: Logs around the zone of interest. The acoustic impedance (center) is computed from the P-wave sonic and density logs. The gray bar denotes the reservoir. Depths are not absolute depths…”)

Regarding Claim 20: DENLI and Mukerji teach The method of claim 19, further comprising 
DENLI teaches creating the training dataset by generating synthetic well logs using an existing forward model. ([0079] DENLI teaches a training dataset for creating a synthetic seismic data, i.e. well logs using previously presented layered model “…The content of the training set can play an important role in terms of what the network can infer from geophysical data. To demonstrate this, new synthetic seismic data was generated from models comprising layered background structures with one or more wave speed anomalies as shown in the first column of FIG. 11. These synthetic seismic data were processed using the previously discussed J-net, which was only trained with layered models. The J-net still produced layered models with missing anomaly structures as shown in the middle column of FIG. 11…”)

Regarding Claim 22: DENLI and Mukerji teach The method of claim 19, 
DENLI teaches wherein the training dataset comprises a plurality of datasets having different frequency content and ([0018] DENLI teaches having different frequencies between 3 Hz to 60 Hz “…Geophysical surveys typically acquire data at locations remote from the subsurface region of interest and at narrow frequency bands due the physical limitations. In the context of FWI, the sources and receivers are placed on the Earth's surface (or at or near the ocean's surface for marine surveys) and the data typically contains frequencies from 3 Hz to 60 Hz with a good signal-to-noise ratio…”)
DENLI teaches different sampling scales. ([0027] DENLI teaches down and up sampling, i.e. different sampling scales “…In the method, the convolutional neural network can be a convolutional neural network including one or more operations of convolution, filtering, downsampling, upsampling, upconvolution, thresholding, or non-linear activation…”)

Regarding Claim 23: DENLI and Mukerji teach The method of claim 22, 
Mukerji teaches wherein the plurality of datasets include one or more seismic scale datasets and (Pg. 1781 right col ¶1 Mukerji teaches seismic-scale data of the sand-mud “…Core and log analysis helped to identify the basic seismic-scale lithostratigraphic elements as consisting of sand-mud alterations with thin sand beds ranging from less than 25cm to some beds about 100cm or more…”)
Mukerji teaches one or more sub-seismic scale datasets of higher frequency than the frequency of the seismic scale datasets. (Pg. 1782 right col ¶1 Mukerji teaches the sub-seismic-resolution layers be much smaller than the wavelength, i.e. higher frequency “…These calculations are only for very thin, sub-seismic-resolution layers where Backus average is valid (i.e. layer thickness << wavelength/10)…”)

Regarding Claim 24: DENLI and Mukerji teach The method of claim 16, further comprising, using the geophysical data analysis system: 
DENLI teaches after performing the petrophysical inversion, checking for convergence of the updated petrophysical parameter estimate; and ([0066] DENLI teaches determining the validity, i.e. convergence, based on the geological priors “…One way to test the validity of the geological priors is to compare geophysical images (e.g. seismic images) with the content of the geological priors. If the geological priors fail to represent all the geological structures and features in the images, the accuracy of CNN can be improved by including the missing geological structures and features in the training set. A workflow for such validity tests is displayed in FIG. 4 and demonstrated in the numerical examples….”)

    PNG
    media_image1.png
    630
    385
    media_image1.png
    Greyscale
DENLI teaches if the check for convergence fails, iteratively: applying the trained machine learning network to the updated petrophysical parameter estimate of a preceding iteration to predict an updated rock type probability model and another geologic prior model; (DENLI teaches Selected portion of Fig. 4, element 415 recites “check compatibility with geological priors”, i.e. check for convergence fails and results in a loop from the No box, i.e. iteratively. The box 417 leads to box 401, another geological prior and to 413, subsurface physical models, i.e. updated rock type model…”)
DENLI teaches performing a petrophysical inversion with the another geologic prior model, geophysical data, and geophysical parameters to generate another rock type probability model and another updated petrophysical parameter estimate; and (DENLI teaches Selected portion of Fig. 4, using available geophysical data in the loop for the updated estimate)
DENLI teaches checking for convergence of the another updated petrophysical parameter estimate. (DENLI teaches Selected portion of Fig. 4 continues to element 415 and to element 417, the updated priors leading to check for convergence again at 415)

Regarding Claim 25: DENLI and Mukerji teach The method of claim 16, 
DENLI teaches wherein the machine learning network comprises at least one of a deep neural network, a recurrent neural network, a convolutional neural network, and ([0022] DENLI teaches a convolutional neural network “…The method can further include training the convolutional neural network with synthetically generated subsurface physical models consistent with the geological prior information and computer simulated data generated from the synthetically generated subsurface physical models…”)

Regarding Claim 26: DENLI and Mukerji teach The method of claim 16, wherein the geophysical data analysis system comprises 
DENLI teaches a processor; and ([0022] DENLI teaches using a CPU “…Such high performance computers typically involve clusters of nodes, each node having multiple CPU's and computer memory that allow parallel computation…”)
DENLI teaches a display configured to display graphical representations of a geophysical dataset, wherein the processor is configured to: (Continuing [0022] DENLI teaches the interactive visualization programs, i.e. display graphical representations on a monitor, i.e. display “…The models may be visualized and edited using any interactive visualization programs and associated hardware, such as monitors and projectors…”)
DENLI teaches apply the trained machine learning network to the initial petrophysical parameter estimate to predict the geologic prior model; and ([0065] DENLI teaches to use an artificial neural network, i.e. trained machine learning network to predict the geological prior “…Another way of achieving a representation of the geological prior information is by training an artificial neural network such as autoencoder, a generative adversarial network [23] that learns the lithological units, lithostratigraphic sequences and subsurface structural patterns from the previously processed geophysical data and the existing well logs…”)
DENLI teaches perform the petrophysical inversion with the geologic prior model, geophysical data for a subsurface region, and geophysical parameters for the subsurface region ([0070] DENLI teaches the inversion of the geophysical property model and constructing a reservoir model“…Otherwise, the process can proceed to step 419, which includes using the predicted subsurface physical property model in a geophysical process, such FWI or another inversion process, an imaging process (such as RTM), an interpretation process, or in the construction of a reservoir model…”)
Mukerji teaches to generate the rock type probability model and the updated petrophysical parameter estimate. (Pg. 1782 right col ¶1 Mukerji teaches to generate a multivariate pdf, i.e. rock type probability and the shale layers, i.e. petrophysical parameter estimate “…This was done in the Monte Carlo simulations by taking a Backus average of the sand properties with the reservoir shale properties, over a distribution of sand/shale proportions. The parameters used in the simulation were derived from the multivariate pdfs of the sand and shale layers properties (Vp, Vs, and density), while the sand/shale proportions were drawn from a uniform distribution between 0.05 and 0.5, based on the proportions observed in the log. These calculations are only for very thin, sub-seismic-resolution layers where Backus average is valid (i.e. layer thickness << wavelength/10)…”)

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
DENLI et al., U.S. Patent Application Publication 2019/0064389 A1 (hereinafter ‘DENLI’) in view of 
Mukerji et al., “Monte Carlo AVO Analysis For Lithofacies Classification” [2006] (hereinafter ‘Mukerji’) further in view of
Lopes et al., “Mind the Gap: a Well Log Data Analysis” [2017] (hereinafter ‘Lopes’).

Regarding Claim 11: DENLI and Mukerji teach The method of claim 6, wherein the training dataset comprises 

DENLI and Mukerji does not appear to explicitly disclose
at least 1000 well logs.

However, Lopes teaches at least 1000 well logs (Pg. 2 ¶3 Lopes teaches logs from 1026 wells, i.e. at least 1000 well logs “…In this work we first perform a descriptive and exploratory analysis of the gaps in the logs of 1026 wells in the North Sea. The goal of this analysis is to understand the frequency and size of the gaps across data from hundreds of wells….”)
DENLI, Mukerji, and Lopes are analogous art because they are from the same field of endeavor, analysis of geophysical data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the training dataset as disclosed by DENLI and Mukerji by at least 1000 well logs as disclosed by Lopes.
One of ordinary skill in the art would have been motivated to make this modification in order to have additional data to reduce the amount of gaps in the model preventing uncertainty as discussed by Lopes on pg. 2 ¶2 “However, gaps are sometimes present in well logs. Well log gaps result in less information on which to base a model and consequently more uncertainty regarding what will be encountered when the next well is drilled. Gaps happen for different reasons, including tools that fail or malfunction, or operators that may turn to recording equipment at the wrong time. Moreover, it may be discovered later that the wrong interval was logged…”

Regarding Claim 21: DENLI and Mukerji teach The method of claim 19, 
wherein the training dataset comprises 

DENLI and Mukerji does not appear to explicitly disclose
at least 1000 well logs.

However, Lopes teaches at least 1000 well logs (Pg. 2 ¶3 Lopes teaches logs from 1026 wells, i.e. at least 1000 well logs “…In this work we first perform a descriptive and exploratory analysis of the gaps in the logs of 1026 wells in the North Sea. The goal of this analysis is to understand the frequency and size of the gaps across data from hundreds of wells….”)
DENLI, Mukerji, and Lopes are analogous art because they are from the same field of endeavor, analysis of geophysical data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the training dataset as disclosed by DENLI and Mukerji by at least 1000 well logs as disclosed by Lopes.
One of ordinary skill in the art would have been motivated to make this modification in order to have additional data to reduce the amount of gaps in the model preventing uncertainty as discussed by Lopes on pg. 2 ¶2 “However, gaps are sometimes present in well logs. Well log gaps result in less information on which to base a model and consequently more uncertainty regarding what will be encountered when the next well is drilled. Gaps happen for different reasons, including tools that fail or malfunction, or operators that may turn to recording equipment at the wrong time. Moreover, it may be discovered later that the wrong interval was logged…”

Conclusion
Claims 1-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146